Citation Nr: 1640066	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  14-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1969 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to active service.

2.  The Veteran's currently diagnosed tinnitus is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that his audiological disabilities are the result of noise exposure in service.  An August 2012 VA examination diagnosed him with tinnitus and hearing loss which meets the requirements of a disability for VA purposes.  The examiner also noted his inservice and postservice noise exposure.  However, the examiner was unable to link the Veteran's hearing loss to service because his hearing was within normal limits at discharge.  He did not address the apparent decrease in hearing acuity at 4000Hz from entrance to separation and whether this may provide the basis for a medical nexus between the Veteran's service and his current hearing loss, notwithstanding the lack of hearing loss for VA purposes at separation.  This weakens the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In support of his claim, the Veteran submitted a private medical opinion from an otolaryngologist that linked his hearing loss and tinnitus to his inservice noise exposure.  The private physician does not provide a rationale or specifically address the Veteran's service treatment records, also weakening the probative value of this opinion.

The Board notes that the hearing loss could be remanded for a new VA opinion that addresses the Veteran's change in hearing during service.  However, as the evidence shows a decrease in hearing acuity in service, the Veteran claims he has experienced decreased hearing and ringing in his ears since service, and the equally limited probative value of the positive and negative opinions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


